Citation Nr: 1013294	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to posttraumatic stress disorder 
(PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to 
February 1974.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
PTSD.  

Although the RO has considered only the issue of service 
connection for PTSD, given the appellant's contentions and 
the evidence of record, the Board has recharacterized the 
issue on appeal as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, 
reported symptoms, and the other information of record).  As 
this matter is being remanded, it is clear that the 
appellant has not been prejudiced by the Board's actions in 
this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is an additional procedural matter which requires the 
Board's attention.  A review of the record indicates that 
the appellant's claim of service connection for a 
psychiatric disorder has been previously denied.  In a March 
1999 rating decision, the RO denied service connection for a 
nervous condition, as well as a right thumb disability, 
finding that the claims were not well grounded under 
criteria then in effect.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The appellant was duly notified of the RO's decision 
and his appellate rights in an August 1999 letter, but he 
did not initiate an appeal within the applicable time 
period.  Thus, the decision final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).

Ordinarily, a finally disallowed claim may be reopened only 
when new and material evidence is received with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
prior to considering the underlying claim on its merits.  
See e.g. Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) 
(holding that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented.").  

In considering this matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Among other things, that law eliminated the 
concept of a well-grounded claim and provided that any claim 
which had been previously denied as not well grounded shall, 
on the request of the claimant or the Secretary's own 
motion, be readjudicated as if the denial had not been made, 
provided that the denial was one that became final during 
the period beginning on July 14, 1999, and ending on the 
date of enactment of the VCAA, November 9, 2000.  See Pub. 
L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA 
O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 
33,309-01 (Jan. 22, 2001) (providing for readjudication of 
claims, such as this one, that became final between July 14, 
1999, and November 9, 2000, and were denied on the basis 
that they were not well grounded).

The record on appeal shows that in February 2001, the 
appellant's then-representative requested readjudication of 
the claim, pursuant to section 7(b) of the VCAA.  It does 
not appear that his request was fully considered.  Given 
that outstanding request, the Board finds that despite the 
previous denial of service connection for a psychiatric 
disorder, the consideration on the merits is nonetheless 
appropriate, pursuant to section 7(b) of the VCAA.  

Additionally, in light of this conclusion, the appellant's 
claim of service connection for a right thumb disability 
also remains pending.  Inasmuch as this matter has not been 
adjudicated by the RO, the Board does not have jurisdiction 
over it and it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The record on appeal is incomplete.  The appellant's service 
treatment records include a May 1973 Physical Profile Serial 
Report completed at the U.S.A.F. Hospital at Griffiss Air 
Force Base, New York, noting that the appellant had been 
assigned a temporary profile due to an adult situational 
reaction.  Treatment records corresponding to this report 
are not included in the record on appeal.

Additionally, the service treatment records include an 
October 1973 Physical Profile Serial Report again completed 
at the U.S.A.F. Hospital at Griffiss Air Force Base, noting 
that the appellant was then "sufficiently free from mental 
illness, defects, or derangement to both distinguish right 
from wrong, to adhere to the right and to participate in his 
own defense.  There is no evidence of psychosis."  Again, 
however, treatment records or an examination report 
pertaining to this profile are not included in the record on 
appeal.  

A review of the record indicates that the RO has not yet 
requested the appellant's mental health records and/or 
inpatient treatment (clinical) records from the service 
department.  Such records are filed separately and generally 
not provided, absent a specific request.  See M21-1MR, part 
III.subpart iii.2.A.1.a (distinguishing between service 
treatment records, mental health records, and inpatient 
treatment (clinical records); see also M21-1MR, part 
III.subpart iii.2.B.12.c (locating inpatient treatment 
(clinical) records).  

VA is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end its efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See also 38 C.F.R. § 3.159 (c)(2) (2009).  In view 
of the foregoing, the RO must make adequate efforts to 
obtain complete service treatment records.

The Board also finds that a VA psychiatric examination is 
necessary.  The Board acknowledges that the appellant 
underwent VA psychiatric examination in August 2009.  The 
examiner, however, was unable to provide the requested 
medical opinion, based on the record she had been provided.  
Thus, the Board finds that an additional examination is 
necessary once the record on appeal is complete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request complete service mental health 
and inpatient records corresponding to 
the appellant, including records of 
treatment in May 1973 and October 1973 
at the U.S.A.F. Hospital at Griffiss Air 
Force Base, New York.  

2.  The appellant should then be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder 
identified on examination had its 
inception during the appellant's active 
service or is otherwise causally related 
to his active service or any incident 
therein.  The report of examination must 
include a complete rationale for all 
opinions rendered.

3.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
considering all the evidence of record.  
If the benefit sought remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case and an appropriate 
period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



